DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 30 - 58 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 30, the prior art of record fails to disclose or reasonably suggest a lens apparatus attachable and removable to a camera apparatus, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest at least the limitations:
wherein the information includes information of a coefficient A0 of a term of 0-th-order with respect to an image height in a polynomial of n-th-order with respect to the image height, and
wherein a conditional expression
0.7<A0(Z)x(Fw/F(Z))2<1.3
is satisfied where A0(Z) represents the coefficient A0 at a zoom state Z different from a zoom state of a wide angle end, F(Z) represents an effective F-number at the zoom state Z, and Fw represents an effective F-number at the wide angle end.
Accordingly, the claim is considered allowable.

Claim 31 contains similar limitations to claim 30 and is similarly considered allowable.

Regarding claim 49, the prior art of record fails to disclose or reasonably suggest a lens apparatus attachable and removable to a camera apparatus, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest at least the limitations:
wherein the information includes information of coefficients of terms of a polynomial of n-th-order with respect to an image height, n being an integer not less than 1,
wherein a coefficient of a term of 0-th-order with respect to the image height in the polynomial is a coefficient that varies depending on a zoom state of the lens apparatus, and
wherein the processor is configured to cause the communication device to transmit information of only the coefficient of the term of 0-th-order of the coefficients of the terms, based on information about the camera apparatus.
Accordingly, the claim is considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Shirasuna (US 20010055157 A1) discloses a zoom lens.
Shirasuna (US 20030142412 A1) discloses a zoom lens and camera.
Hamano (US 20030175021 A1) discloses a zoom lens and camera.
Hamano (US 20080144188 A1) discloses a zoom lens and image pickup apparatus.
Yakita (US 20090034097 A1) discloses a zoom lens and image taking system.
Yasui (US 20170168269 A1) discloses an optical system.
Sakuma, et al. (US 20200081222 A1) discloses a lens apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698